Exhibit 10.19 Execution Version EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“ Agreement ”), dated as of June 9, 2015 is made by and between Immucor, Inc., a Georgia corporation (the “ Company ”), IVD Holdings Inc., a Delaware corporation (“ Parent ”) and Jeffrey R. Binder (the “ Executive ”). WHEREAS, the Company desires that the Executive serve the Company as its Chief Executive Officer, on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the parties hereto agree as follows: 1.
